Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-20 are pending.  
Priority
Instant application 16982516, filed 9/18/2020 claims benefit as follows:

    PNG
    media_image1.png
    67
    409
    media_image1.png
    Greyscale
.
Response to Applicant Argument/Amendment
In the response received 12/17/2021, Applicant elects groups I claims 1-9 without traverse.  Claims 10-20 are withdrawn as not reading on an elected group.
With respect to the specie election, Applicant elects:

    PNG
    media_image2.png
    323
    533
    media_image2.png
    Greyscale
.
According to Applicant, claims 1-9 read on the elected specie.
If the elected specie is not identified in the art then Examiner will expand his search.
claims 1-2, 5-6, 8-9.  Claims 3 and 7 are withdrawn as not reading on the expanded specie.
Information Disclosure Statement
All references from the IDS received 1/21/2021 have been considered unless marked with a strikethrough.
Claim Rejection – 112 Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-6, 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Instant claim 1 allows for  Z to be “substituted”, RA-RC to be “substituted”, and R to be “substituted”, however the metes of and bounds of what groups can be substitutes is not present in the claims.  Further, there is no explicit definition in the disclosure such that one can determine the metes and bounds of the claims.  The dependent claims do not resolve all three instances of this term.  Further, the claims use the term in three different locations, do each of the three have the same scope?  It is unclear absent an amendment placing specific substituents into the claim.

Claim Rejection – 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2, 5-6, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US-6610871 (“the ‘871 patent”).
The ‘871 patent teaches a series of zinc reagents:
 
    PNG
    media_image3.png
    256
    272
    media_image3.png
    Greyscale
.

The ‘871 patent fails to teach an example having a 3-carbon atom tether between the zinc atom and the silicon atom, but instead teaches examples having 1 and 2 carbon tethers between the zinc atom and the silicon atom.  
This is a difference of -CH2- groups which makes this a homologue of the instant claims.  The instant claims require the silicon to have an Ra-Rc that is a hydrocarbyl, vinyl, or alkoxy group.  This means that example 10 is the closest example. 
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to arrive at the propyl chain (3 carbons) where the art teaches a single -CH2- group (example 10) because structurally similar compounds are expected to have similar properties.  The art teaches methyl, ethyl, isopropyl, isobutyl, and pentyl for example (examples 1-5) and therefore one would expect similar properties extending the carbon chain by two carbon units since the art suggests longer carbon chains.  According to MPEP 2144.09:
2144.09   Close Structural Similarity Between Chemical Compounds (Homologs, Analogues, Isomers) [R-6]
I.    REJECTION BASED ON CLOSE STRUCTURAL SIMILARITY IS FOUNDED ON THE EXPECTATION THAT COMPOUNDS SIMILAR IN STRUCTURE WILL HAVE SIMILAR PROPERTIES
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c).
II.    HOMOLOGY AND ISOMERISM ARE FACTS WHICH MUST BE CONSIDERED WITH ALL OTHER RELEVANT FACTS IN DETERMINING OBVIOUSNESS
by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

Further, it should be noted that homologs can differ by -CH2- groups -- plural.  In this case, the difference is two -CH2- groups, but the art also teaches longer chains in the examples.

Conclusion
	No claims allowed.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLINTON A BROOKS/Primary Examiner, Art Unit 1622